Order entered January 30, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-00212-CR
                                    No. 05-14-00213-CR

                                JOE POLANCO, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-81063-2011

                                          ORDER
      The Court GRANTS the State’s motion for extension of time to file the State’s brief.


      We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                    /s/   ADA BROWN
                                                          PRESIDING JUSTICE